               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ROBERT E. BURNETTE,

                      Petitioner,

 v.                                                Case No. 19-CV-1211-JPS


 CATHY JESS,
                                                                   ORDER
                       Respondent.


       The Court screened Petitioner Robert E. Burnette’s (“Burnette”)

second amended petition on November 19, 2019. (Docket #15). The Court

noted that it appeared that Burnette’s petition was filed beyond the

applicable statute of limitations. Id. at 2–3. The Court order the parties to

file briefs addressing the timeliness issue before it would complete the

screening process. Id. at 4–5.

       Respondent filed his brief in accordance with the Court’s briefing

schedule. (Docket #18). Burnette, meanwhile, has not filed his brief and the

time in which to do so has expired. The only filing the Court received from

Burnette since it issued the screening order is a letter discussing the filing

fee. (Docket #19). Respondent argues that Burnette’s petition is untimely by

four months. (Docket #18). Respondent further notes that Burnette could

avoid dismissal for his tardiness if he made a successful argument for

application of the equitable tolling or actual innocence exceptions. Id.

       The Court will dismiss Burnette’s petition for two reasons. First,

Burnette has not complied with the Court’s order on briefing the timeliness

issue, and has therefore failed to appropriately prosecute this case. Civ. L.

R. 41(c). Second, the Court is in full agreement with Respondent’s

unopposed arguments in her brief. Burnette’s petition is untimely and he
has not attempted to suggest that any equitable doctrines may excuse this

fact.

        Under Rule 11(a) of the Rules Governing Section 2255 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Burnette must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). Further, when the Court has denied relief on procedural grounds,

the petitioner must show that jurists of reason would find it debatable both

that the “petition states a valid claim of the denial of a constitutional right”

and that “the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Reasonable jurists would not debate

whether the petition should have been resolved in a different manner, as

not even Burnette himself has argued otherwise. As a consequence, the

Court is further compelled to deny a certificate of appealability as to

Burnette’s petition.

        Finally, the Court closes with some information about the actions

that Burnette may take if he wishes to challenge the Court’s resolution of

this case. This order and the judgment to follow are final. A dissatisfied

party may appeal this Court’s decision to the Court of Appeals for the

Seventh Circuit by filing in this Court a notice of appeal within 30 days of

the entry of judgment. See Fed. R. App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or


                                  Page 2 of 3
excusable neglect for not being able to meet the 30-day deadline. See Fed. R.

App. P. 4(a)(5)(A). Moreover, under certain circumstances, a party may ask

this Court to alter or amend its judgment under Federal Rule of Civil

Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil

Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e)

must be filed within 28 days of the entry of judgment. The Court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal

Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court

cannot extend this deadline. Id. A party is expected to closely review all

applicable rules and determine what, if any, further action is appropriate in

a case.

          Accordingly,

          IT IS ORDERED that Petitioner Robert E. Burnette’s second

amended petition for a writ of habeas corpus (Docket #12) be and the same

is hereby DENIED;

          IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner Robert E. Burnette’s second amended petition be and the same is

hereby DENIED; and

          IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

          The Clerk of the Court is directed to enter judgment accordingly.

          Dated at Milwaukee, Wisconsin, this 16th day of January, 2020.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge

                                   Page 3 of 3
